Case 3:21-cv-01362-BEN-JLB Document 1 Filed 07/29/21 PageID.1 Page 1 of 6



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda
 2   Cal. Bar No. 259178
 3   3111 Camino Del Rio North
     Suite 400
 4   San Diego, California 92108
     +1 310-997-0471
 5   nick@wajdalawgroup.com
     Counsel for Plaintiff
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                               SOUTHERN DISTRICT OF CALIFORNIA
 9

10                                                          Case No. '21CV1362 BEN JLB
      MICHAEL E. IGEL,
11                                                          COMPLAINT FOR DAMAGES
                         Plaintiff,
12                                                            1. VIOLATION OF THE FAIR DEBT
             v.
                                                                 COLLECTION PRACTICES ACT,
13                                                               15 U.S.C. § 1692 ET SEQ.;
14
      MIDLAND CREDIT MANAGEMENT, INC.,
15                                                          JURY TRIAL DEMANDED
                         Defendant.
16
           NOW COMES Michael E. Igel (“Plaintiff”), by and through the undersigned attorney,
17

18   complaining of Midland Credit Management, Inc. (“Defendant”) as follows:

19                                       NATURE OF THE ACTION

20           1.     Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
21
      Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.
22
             2.     Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28
23
      U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.
24
             3.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant is
25

26    domiciled in the Southern District of California, Defendant conducts business and maintains

27    significant business contacts in the Southern District of California.
28
                                                        1
Case 3:21-cv-01362-BEN-JLB Document 1 Filed 07/29/21 PageID.2 Page 2 of 6



 1                                                 PARTIES
 2             4.    Plaintiff is a natural person over 18-years-of-age.
 3
               5.    Defendant is a debt collection agency with its principal place of business located
 4
     at 350 Camino de la Reina, Suite 300, San Diego, California 92108. Defendant acted through its
 5
     agents, employees, officers, members, directors, vendors, heirs, successors, assigns, principals,
 6

 7   trustees, sureties, subrogees, representatives and insurers at all times relevant to the instant

 8   action.

 9                                FACTS SUPPORTING CAUSES OF ACTION
10
               6.    Plaintiff incurred a personal debt with Capital One Bank for $3,149.80 (“subject
11
     debt”).
12
               7.    Thereafter, due to the pandemic, Plaintiff fell behind on payments and Defendant
13
     acquired the right to collect on the subject debt.
14

15             8.    Around May 2021, Defendant began placing phone calls to Plaintiff’s cellular

16   phone number (314) XXX-5625, in an attempt to collect on the subject debt.
17             9.    Soon after Defendant’s calls began, Plaintiff answered a call from Defendant and
18
     expressed his financial struggle and that he no longer wanted to receive calls from Defendant.
19
               10.   On June 28, 2021 Defendant placed a call to Plaintiff’s girlfriend while she was at
20
     work and demanded a payment be made and forced Plaintiff’s girlfriend to enter into a payment
21

22   arrangement on Plaintiff’s behalf.

23             11.   In an attempt to end the harassment campaign of contacting him and his girlfriend,

24   Plaintiff made several calls to Defendant to speak with a supervisor as to the conduct of
25   Defendant contacting his girlfriend.
26
               12.   Plaintiff spoke with a supervisor, named Chad, who told Plaintiff that contacting
27
     his girlfriend, in an attempt to collect on the subject debt, is completely legal and is a tactic he
28
                                                          2
Case 3:21-cv-01362-BEN-JLB Document 1 Filed 07/29/21 PageID.3 Page 3 of 6



 1   has used for 8 years.
 2             13.     Plaintiff is distressed over the calls Defendant placed to his girlfriend and feels that
 3
     Defendant used unethical tactics of pressuring his girlfriend into making a payment that is
 4
     unrelated to her.
 5
               14.     Defendant has placed numerous calls to Plaintiff’s cellular phone, including back-
 6

 7   to-back days, in an attempt to collect on the subject debt.

 8             15.     Frustrated over Defendant’s conduct, Plaintiff spoke with attorneys regarding his

 9   rights, with the hope of ending the harassing attacks and unfair practices by Defendant.
10
                                                     DAMAGES
11
               16.     Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily
12
     life and general well-being.
13
               17.     Plaintiff has expended time and incurred costs consulting with his attorney as a
14

15   result of Defendant’s unfair, deceptive, and misleading actions.

16             18.     Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful
17   attempts to collect the subject debt.
18
               19.     Defendant’s phone harassment campaign and illegal collection activities have
19
     caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion
20
     upon and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased
21

22   risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

23   accompanies unsolicited phone calls, harassment, emotional distress, anxiety, and loss of

24   concentration.
25                   COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
26
               20.     Plaintiff restates and realleges paragraphs 1 through 19 as though fully set forth
27
     herein.
28
                                                           3
Case 3:21-cv-01362-BEN-JLB Document 1 Filed 07/29/21 PageID.4 Page 4 of 6



 1           21.    Plaintiff is a “consumer” as defined by FDCPA §1692a(3).
 2           22.    Defendant is a “debt collector” as defined by §1692a(6) because its primary
 3
     business purpose is the collection of delinquent debts and it regularly collects debts and uses the
 4
     mail and/or the telephones to collect delinquent accounts allegedly owed to a third party.
 5
             23.    Moreover, Defendant is a “debt collector” because it acquired rights to the alleged
 6

 7   debt after it was in default. 15 U.S.C. §1692a(6).

 8           24.    The alleged debt in which Defendant attempting to collect upon is a “debt” as

 9   defined by FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due
10
     to another for personal, family, or household purposes.
11
             25.    Defendant used the phone to attempt to collect the subject debt and, as such,
12
     engaged in “communications” as defined in FDCPA §1692a(2).
13
             26.    Defendant’s communications to Plaintiff were made in connection with the
14

15   collection of the subject debt.

16           27.    Defendant violated 15 U.S.C. §§1692c(a)(1), c(b), d, d(5), and f, through its
17   unlawful debt collection practices.
18
           a. Violations of FDCPA § 1692c
19
             28.    Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being
20
     notified to stop. This repeated behavior of continuously and systematically calling Plaintiff’s
21

22   cellular phone after he demanded that it cease contacting him was harassing and abusive. Even

23   after being told to stop contacting him, Defendant continued its onslaught of phone calls with the

24   specific goal of oppressing and abusing Plaintiff into paying a debt the subject debt.
25           29.    Moreover, Defendant was repeatedly notified by Plaintiff that Defendant’s calls
26
     were not welcomed. As such, Defendant knew that its conduct was inconvenient, unwanted, and
27
     distressing to Plaintiff.
28
                                                      4
Case 3:21-cv-01362-BEN-JLB Document 1 Filed 07/29/21 PageID.5 Page 5 of 6



 1           30.   Defendant violated §1692c(b) by engaging in prohibited communication practices
 2   with someone who is not the consumer, consumer’s attorney, or credit bureau when it contacted
 3
     the Plaintiff’s wife, disclosing highly private information regarding the subject debt and Plaintiff.
 4
             31.   Moreover, Defendant placed a call to Plaintiff’s girlfriend while she was at work
 5
     and demanded a payment be made and forced Plaintiff’s girlfriend to enter into a payment
 6

 7   arrangement on Plaintiff’s behalf.

 8         b. Violations of FDCPA § 1692d

 9           32.   Defendant violated §1692d by engaging in abusive, harassing, and oppressive
10
     conduct by relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the
11
     subject debt. Moreover, Defendant continued placing the calls after Plaintiff put Defendant on
12
     notice that the calls cease.
13
             33.   Defendant violated §1692d(5) by causing Plaintiff’s telephone to ring in an attempt
14

15   to engage Plaintiff in conversations regarding the collection of the subject debt with the intent to

16   annoy, abuse, or harass Plaintiff.
17         c. Violations of FDCPA § 1692f
18
             34.   Defendant violated §1692f when it unfairly and unconscionably attempted to
19
     collect on a debt by continuously calling Plaintiff through harassing means. Defendant repeatedly
20
     attempted to coerce Plaintiff into making a payments, and continuously pressuring him to provide
21

22   information about the subject debt. These means employed by Defendant only served to worry,

23   harass and cause distress to Plaintiff.

24           35.   Defendant had been told by Plaintiff to stop calling him multiple times.
25   Nevertheless, it persisted with its phone call campaign in contacting him, and knew that its
26
     conduct was inconvenient and harassing to Plaintiff.
27
             36.   As an experienced debt collector, Defendant knew or should have known the
28
                                                       5
Case 3:21-cv-01362-BEN-JLB Document 1 Filed 07/29/21 PageID.6 Page 6 of 6



 1    ramifications of collecting on a debt through never-ending harassing phone calls to the phones
 2    of consumers in an attempt to collect on a debt.
 3
             37.   Upon information and belief, Defendant systematically attempts to collect debts
 4
      through harassing conduct and has no procedures in place to assure compliance with the FDCPA.
 5
             38.   As stated above, Plaintiff was severely harmed by Defendant’s conduct.
 6

 7   WHEREFORE, Plaintiff Michael E. Igel respectfully requests that this Honorable Court:

 8          a. Declare that the practices complained of herein are unlawful and violate the
 9              aforementioned statute;

10          b. Enjoin Defendant from further communicating with Plainitff;
            c. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
11
                the underlying FDCPA violations;
12
            d. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
13
                §1692k; and
14          e. Award any other relief as the Honorable Court deems just and proper.
15
     Plaintiff demands trial by jury.
16

17
     Date: July 29, 2021                                     Respectfully submitted,
18
                                                             By: /s/ Nicholas M. Wajda
19                                                           Nicholas M. Wajda, Esq.
                                                             Cal. Bar No. 259178
20
                                                             3111 Camino Del Rio North
21                                                           Suite 400
                                                             San Diego, California 92108
22                                                           +1 310-997-0471
                                                             nick@wajdalawgroup.com
23                                                           Attorney for Plaintiff
24

25

26

27

28
                                                         6
